MCDONALD, J.,
concurring. I join in the majority’s disposition of this appeal.
I do not believe, however, that we should jettison the requirement that a party must show a legal relation to another from whom indemnity is claimed as enunciated in Atkinson v. Berloni, 23 Conn. App. 325, 327-28, 580 A.2d 84 (1990). Where a person is not in control of the situation and that person’s negligence is not the direct, immediate cause of an injury, that person may be liable only if he or she has some kind of legal relationship with the negligent party in exclusive control of the situation whose negligence is the direct, immediate cause. The requirement of a legal relationship, therefore, is inherent in a claim for indemnity under the direct negligence and exclusive control of the situation elements of Kaplan v. Merberg Wrecking Corp., 152 Conn. 405, 416, 207 A.2d 732 (1965).
Other jurisdictions require a preexisting legal relationship between the parties as an element of an indemnity claim. See Ringsby Truck Lines, Inc. v. Bradfield, 193 Colo. 151, 155, 563 P.2d 939 (1977) (“the notion that indemnification must be based on some legal relationship or duty imposed by statutory or common law has long been implicit in the ‘primary tortfeasor’ requirement of our case law”); Frazer v. A. F. Munsteram, Inc., 123 Ill. 2d 245, 254, 527 N.E.2d 148 (1988); Central Telephone Co. v. Fixtures Mfg. Corp., 103 Nev. 298, 300, 738 P.2d 510 (1987) (“[ijndemnity is not available in a case involving joint or concurrent tortfeasors having no legal relation to one another, and each owing a duty of care to the injured party”); see Washington Electric Co-op. v. Massachusetts Municipal Wholesale Electric Co., 894 F. Sup. 777, 786-87 (D. Vt. 1995).
In 1859, this court, in Bailey v. Bussing, 28 Conn. 455 (1859), limited indemnification to those cases where the indemnitee’s liability existed “in the eye of the law, *708growing out of a mere relation to the perpetrator of the wrong”; id., 459; or “only by implication, or legal inference from a supposed relation to . . . the actual wrong doer.” Id., 458; see J. Steigelfest, “The Common Law of Indemnification,” Connecticut Lawyer 3, 5 (March 1994). This rule serves to bar indemnity claims between joint tortfeasors, otherwise strangers in law, that will surely be attempted in its absence.
In Atkinson v. Berloni, supra, 23 Conn. App. 327-28, the Appellate Court correctly recognized this requirement. The trial court in this case did so as well.
Accordingly, I concur.